DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claims 5-9) in the reply filed on 09/07/2022 is acknowledged.
Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/07/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (US Pub. No. 2017/0063350).
a) regarding claim 5:
Cheng et al. discloses a low-power flip-flop circuit (Figure 1), comprising: 
a first circuit (SP1, MP1, MN1, SN1) configured to receive a data signal (D) to output an inverted data signal DN (pm);
a second circuit (INV1, SP2, MP2, MN2 and SN2) configured to receive the inverted data signal DN (pm) of the first circuit and output a DI signal (m), wherein the DI signal is an inverted signal of the inverted data signal; 
a third circuit (SP3, MP3, MN3 and SN3) configured to receive the DI signal (m) and a clock signal (c), and output an output signal QN (ss) dependent on the data signal when the clock signal is high; and 
a fourth circuit (INV2, SP4, MP4, MN4 and SN4) configured to store an output signal value of the third circuit.
b) regarding claim 6:
Cheng et al. disclose the low power flip-flop circuit of claim 5, wherein the first circuit comprises: 
a first P-type transistor (SP1), configured to receive a power voltage, gated by the clock signal CK (c); 
a second P-type transistor (MP1), connected in series to the first P-type transistor, gated by the data signal D (D); 
a first N-type transistor (MN1), connected in series to the second P-type transistor, gated by the data signal D (D); and 
a second N-type transistor (SN1), connected in series to the first N-type transistor N11, gated by an inverted clock signal CKB (cn), and 
wherein a drain of the second P-type transistor (MP1) and a drain of the first N-type transistor (MN1) are connected to a first node to output an inverted data signal.
c) regarding claim 7:
Cheng et al. discloses the low power flip-flop circuit of claim 6, wherein the second circuit comprises: 
a first inverter (INV1) configured to receive the inverted data signal from the first node to output a signal DI; 
a third P-type transistor (SP2), configured to receive a power voltage, gated by an inverted clock signal CKB; 
a third N-type transistor (MN2), connected in series to the third P-type transistor, gated by a first inverter output signal D1; and 
a fourth N-type transistor (SN2), connected in series to the third N-type transistor, gated by the clock signal CK (c), and 
wherein a drain of the third P-type transistor (SP2) and a drain of the third N-type transistor (MN2) are connected to the first node.
c) regarding claim 8:
Cheng et al. discloses the low power flip-flop circuit of claim 7, wherein the third circuit comprises: 
a fourth P-type transistor (SP3), configured to receive the power voltage, gated by the inverted clock signal CKB (cn); 
a fifth N-type transistor (SN3), connected in series to the fourth P-type transistor, gated by the clock signal CK (c); and 
a sixth N-type transistor (MN3), connected in series to the fifth N-type transistor having a gate connected to a second node (ss), and 
wherein a drain of the fourth P-type transistor (SP3) and a drain of the fifth N-type transistor (SN3) are connected to the second node (ss).
d) regarding claim 9:
Cheng et al. discloses the low power flip-flop circuit of claim 8, wherein the fourth circuit comprises: 
a second inverter (INV2), configured to receive an output signal QN from a third node and output an output signal QI (Q); 
a fifth P-type transistor (MP4) gated by the output signal QI; and 
a seventh N-type transistor (MN4), connected in series to the fifth P-type transistor, gated by the output signal QI of the second inverter, and 
wherein a drain of the fifth P-type transistor (MP4) and a drain of the seventh N-type transistor (MN4) are connected to the third node (ss), and 
a source of the fifth P-type transistor (MP4) is connected to a drain of the first P-type transistor (SP1), and a source of the seventh N-type transistor (MN4) is connected to a drain of the second N-type transistor (SN1; Figure 2).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick O'Neill whose telephone number is (571)270-1677. The examiner can normally be reached Monday- Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK O NEILL/           Primary Examiner, Art Unit 2842